Matter of Board of Educ. of the Newburgh Enlarged City Sch. Dist. v Newburgh Teachers' Assn. (2017 NY Slip Op 05817)





Matter of Board of Educ. of the Newburgh Enlarged City Sch. Dist. v Newburgh Teachers' Assn.


2017 NY Slip Op 05817


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-09184
 (Index No. 1162/15)

[*1]In the Matter of Board of Education of the Newburgh Enlarged City School District, respondent,
vNewburgh Teachers' Association, appellant.


Richard E. Casagrande, Latham, NY (Paul D. Clayton of counsel), for appellant.
Shaw, Perelson, May & Lambert, LLP, Poughkeepsie, NY (Mark C. Rushfield of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the Newburgh Teachers' Association appeals from an order of the Supreme Court, Orange County (Sciortino, J.), dated July 2, 2015, which granted the petition to permanently stay arbitration and denied its cross motion to compel arbitration.
ORDERED that the order is affirmed, with costs.
In determining whether a dispute between a public sector employer and employee is arbitrable, a court must first determine whether " there is any statutory, constitutional or public policy prohibition against arbitration of the grievance'" (Matter of County of Chautauqua v Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO, County of Chautauqua Unit 6300, Chautauqua County Local 807, 8 NY3d 513, 519, quoting Matter of City of Johnstown [Johnstown Police Benevolent Assn.], 99 NY2d 273, 278; see Matter of Board of Educ. of Yorktown Cent. Sch. Dist. v Yorktown Congress of Teachers, 98 AD3d 665, 666-667). If there is no prohibition against arbitration, the court must examine the parties' collective bargaining agreement to determine "whether the parties in fact agreed to arbitrate the particular dispute" (Matter of County of Chautauqua v Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO, County of Chautauqua Unit 6300, Chautauqua County Local 807, 8 NY3d at 519; see Matter of New York City Tr. Auth. v Transport Workers Union of Am., Local 100, 88 AD3d 889, 890-891; Matter of Board of Educ. of Yorktown Cent. Sch. Dist. v Yorktown Congress of Teachers, 98 AD3d at 666-667).
Here, the appellant demanded arbitration to compel the petitioner, the Board of Education of the Newburgh Enlarged City School District, to implement certain measures regarding the discipline and suspension of students. Since New York's Education Law grants discretion to boards of education to implement disciplinary rules and regulations in schools (see Education Law §§ 1709[2]; 2503[2]; 2801 et seq.), such demands are nonarbitrable on public policy grounds (see Matter of United Fedn. of Teachers, Local 2, Am. Fedn. of Teachers, AFL-CIO [Board of Educ. of City School Dist. of N.Y.], 2003 WL 25780827, affd 11 AD3d 256).
The appellant's remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the petition to permanently stay arbitration and denied the cross motion to compel the arbitration.
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court